SEABURY, J.
This is an action to recoven damages for personal injuries. Plaintiff was in the employ of defendants. The capacity in which he was employed is a subject of dispute. While acting as driver of defendants’ horse, the horse became unmanageable and ran away. After the horse had run a considerable distance, one of the reins broke, and the plaintiff was thrown out of the wagon and injured. No negligence on the part of the defendants was proven. The attempt of the plaintiff to make it appear that the defendants agreed before the accident to be responsible for any accident that might happen was not sustained by credible proof, and in no way alters the ease. Judgment reversed, with costs, and complaint dismissed, with costs. All concur.